HUGHES, Justice.
This appeal is from an order sustaining a plea of privilege. Betty Virginia Kiley and her father, H. V. Kiley, appellants, sued Richard L. McCampbell, a resident of Jim Hogg County appellee for damages resulting from injuries sustained by Betty Virginia Kiley when an automobile, driven by appellee, collided with a tree.
This is a companion case to our cause Downs, Appellant, v. McCampbell, Appellee, 203 S.W.2d 302, and presents identical questions of fact and law. For the reasons stated in such opinion, the judgment of the trial cou'rt is affirmed.
Affirmed.